      Case 2:19-cv-02532-KHV-TJJ Document 107 Filed 01/07/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

DAVID HELMSTETTER and                       )
JACQUELINE HELMSTETTER,                     )
                                            )
                         Plaintiffs,        )                   CIVIL ACTION
                                            )
v.                                          )                   No. 19-2532-KHV
                                            )
JPMORGAN CHASE BANK, N.A. and               )
FEDERAL NATIONAL MORTGAGE                   )
ASSOCIATION,                                )
                                            )
                         Defendants.        )
____________________________________________)

                              MEMORANDUM AND ORDER

       On June 4, 2019, plaintiffs filed suit against defendants in the District Court of Brown

County, Kansas alleging violations of state and federal law related to plaintiffs’ HomeSaver

Advance loan and subsequent loan modification agreement. See Notice Of Removal (Doc. #1) at

1. On September 3, 2019, defendants removed the action to this Court pursuant to the Court’s

federal question and diversity jurisdiction under 28 U.S.C. §§ 1331 and 1332, respectively. See

id. This matter is before the Court on plaintiffs’ Motion For Leave To Amend Complaint

(Doc. #96) filed September 18, 2020 and the Report And Recommendation (Doc. #102) of United

States Magistrate Judge Teresa J. James filed November 16, 2020. For reasons stated below, the

Court overrules plaintiffs’ motion and fully adopts Judge James’s report and recommendation.

       On September 11, 2020, Judge James entered a pretrial order elucidating plaintiffs’

16 claims. See Pretrial Order (Doc. #94). The pretrial order specified that within seven days of

filing, plaintiffs could file out of time a motion for leave to amend their complaint. Id. at 29.

Plaintiffs timely filed such a motion and attached a proposed amended complaint. Motion For
      Case 2:19-cv-02532-KHV-TJJ Document 107 Filed 01/07/21 Page 2 of 3




Leave To Amend Complaint (Doc. #96). The amended complaint added three claims to those

enumerated in the pretrial order. See Exhibit 1 Proposed Second Amended Complaint attached to

Memorandum In Support Of Motion For Leave To Amend Complaint (Doc. #97). Defendants

oppose plaintiffs’ inclusion of the three additional claims.          Memorandum In Opposition

(Doc. #100).

       On November 16, 2020, Judge James filed a report and recommendation that plaintiffs’

motion be denied. Report And Recommendation (Doc. #102). Specifically, she found that

plaintiffs’ three additional claims are futile. Id. at 3. On December 7, 2020, plaintiffs timely filed

objections to the report and recommendation. See Objection (Doc. #105).

       When reviewing a magistrate judge’s order, the Court must consider timely objections and

modify or set aside any part of the magistrate’s order that is clearly erroneous or is contrary to law.

Fed. R. Civ. P. 72(a). If the order is on a dispositive matter, the Court must make “a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made”. 28 U.S.C. § 636(b)(1); see Fed. R. Civ. P. 72(b)(3). The Court may

accept, reject or modify, in whole or in part, the magistrate judge’s recommendations or findings.

       Here, plaintiffs only object to preserve future review by the Tenth Circuit. See Objection

(Doc. #105) at 1 (“The following is for the purpose of preserving any potential issues to avoid

waiver.”). The Court therefore adopts Judge James’ report and recommendation in full and notes

for the record that plaintiffs’ objections are preserved for appellate review.1

       IT IS THERFORE ORDERED that plaintiffs’ Motion For Leave To Amend Complaint

(Doc. #96) filed September 18, 2020 is OVERRULED.



       1
                Defendants responded to plaintiff’s objections on the merits. Notice Of
Defendants’ Opposition To Plaintiffs’ Record Objections (Doc. #106). Defendants’ arguments are
also noted for the record.


                                                 -2-
     Case 2:19-cv-02532-KHV-TJJ Document 107 Filed 01/07/21 Page 3 of 3




      IT IS FURTHER ORDERED that the Court fully adopts Judge James’s Report And

Recommendation (Doc. #102).

      Dated this 7th day of January, 2021 at Kansas City, Kansas.



                                                   s/ Kathryn H. Vratil
                                                   KATHRYN H. VRATIL
                                                   United States District Judge




                                             -3-
